Citation Nr: 0524487	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  03-29 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a compensable rating for residuals, including 
a scar, of a fracture of the right fourth and fifth 
metacarpals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
September 1985 to December 1993.  

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a November 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, which denied the veteran's claim for a compensable 
rating for the residuals of a fracture of his right fourth 
and fifth metacarpals.

In July 2005, the veteran testified at a hearing at the Board 
before the undersigned Veterans Law Judge (VLJ).  A 
transcript of that proceeding is of record.  Also of record 
is the transcript from the veteran's earlier hearing before 
the RO in August 2004.

Unfortunately, further development is required before 
deciding the claim at issue.  So, for the reasons discussed 
below, the claim is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

During his July 2005 hearing, the veteran indicated that he 
had recently had his right fourth and fifth metacarpals 
evaluated in January 2005 at the Baltimore VA Medical Center 
(VAMC).  He also said he was scheduled for a follow-up 
appointment at this VAMC approximately one week after his 
hearing.  So these additional records need to be obtained for 
consideration in his appeal.



Furthermore, it is unclear whether the veteran received other 
relevant treatment from VA prior to his January 2005 
evaluation, and it does not appear the RO attempted to obtain 
any VA treatment records.  These records also may contain 
important medical evidence or confirmation of his claim and, 
therefore, must be obtained as well before deciding his 
appeal.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is 
deemed to have constructive knowledge of all VA records and 
such records are considered evidence of record at the time a 
decision is made).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 
43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually before the 
AOJ, may constitute clear and unmistakable error....").

Records also show the veteran underwent VA examinations in 
May 2004 and November 2004.  But the results of the two 
evaluations are conflicting, even though conducted by the 
same physician.  For example, during the May 2004 VA 
examination the veteran had limitation in forceful grasping 
with his right hand due to pain, but when later examined in 
November 2004 there was no reduction in his grip strength.  
Furthermore, the VA examiner did not specify the veteran's 
range of motion of his right fourth and fifth metacarpals, so 
as to enable a determination of whether he has favorable 
ankylosis in these digits.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5223 (2001 & 2004).  Likewise, while the Board observes 
the veteran was provided an X-ray of his right hand 
during each examination, the radiology report does not 
indicate whether there were any degenerative changes.  This 
is especially important because the veteran testified at his 
recent July 2005 Board hearing that he was told he may have 
arthritis in his right hand.  So he should be scheduled for 
another VA examination in order to better delineate the 
functional impairment he has from his service-connected 
residuals and to determine whether there are any degenerative 
changes.  See 38 U.S.C.A. § 5103A(d)(1) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004) (VA has an affirmative duty to 
obtain an examination of the claimant at VA 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Ensure the veteran has been sent an 
appropriate VCAA letter concerning his 
claim for a compensable rating for his 
service-connected residuals of a fracture 
of the right fourth and fifth metacarpals 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  

2.  Obtain the complete records of the 
veteran's treatment at the VAMC in 
Baltimore, Maryland, particularly the 
report of his recent January 2005 
evaluation and the reports of any follow-
up appointments during the several months 
since.

3.  Following the receipt of these VA 
medical records, schedule the veteran for 
another VA orthopedic examination to 
ascertain the severity and manifestations 
of his service-connected residuals of a 
fracture of the right fourth and fifth 
metacarpals.  Conduct all testing and 
evaluation needed to make these 
determinations.  And the examiner should 
review the results of any testing prior 
to completion of the report and should 
detail the veteran's complaints, 
symptoms, and clinical findings, 
clinically correlating his complaints and 
findings to each diagnosed disorder.  The 
examiner should also discuss the 
rationale of all opinions provided.  The 
veteran's claims file and a complete copy 
of this remand must be made available to 
the examiner for review in connection 
with the examination.  

The examiner should specifically comment 
on the veteran's current level of 
functional impairment due to his 
residuals of a fracture of the right 
fourth and fifth metacarpals, and 
identify all joint, muscular, and/or 
neurological residuals attributable to 
this disorder.  Report the range of 
motion measurements for his right fourth 
and fifth metacarpals, as well as 
indicate what would be the normal range 
of motion.  The examiner must also 
include an explanation as to any 
findings of arthritis and ankylosis, as 
well as any findings of fixed deformity 
or stiffness.  Indicate whether there is 
any pain, weakened movement, premature 
or excess fatigability, or 
incoordination on movement, and whether 
there is likely to be additional range 
of motion loss due to any or all of 
these factors.  This includes indicating 
whether pain significantly limits 
functional ability during flare-ups or 
repetitive use.  If there is no pain, no 
limitation of motion and/or no 
limitation of function, etc., please 
indicate this, too.  Any indications 
that the veteran's complaints of pain or 
other symptomatology are not in accord 
with the physical findings on 
examination should be directly addressed 
and discussed in the examination report.  

4.  Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained.  If the benefit sought is not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond before returning the 
case to the Board for further appellate 
consideration.



The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

